Citation Nr: 0933771	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  95-19 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Entitlement to a compensable rating for sprain of the 
lumbar spine for the purpose of accrued benefits.

2. Entitlement to a rating higher than 10 percent for 
conversion reaction for the purpose of accrued benefits.

3. Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to April 
1942.  He died in May 1993.  The Appellant is the surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1993 of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying 
service connection for the cause of the Veteran's death.  The 
claims for accrued benefits were thereafter incorporated as 
part of the appeal.

In September 1997, the Board remanded this case for 
additional development.  In October 1999, the Board denied a 
compensable rating for sprain of the lumbar spine and a 
rating higher than 10 percent for conversion reaction for the 
purpose of accrued benefits.  Also, the Board denied service 
connection for the cause of the Veteran's death, finding that 
the claim was not well grounded under then prevailing legal 
authority.

The Appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order, dated in March 2001, the Court vacated the Board's 
decision of October 1999 in its entirety, and remanded the 
matter for readjudication. 

In December 2001, the Board then remanded the case to the RO 
for additional development.  In a decision in March 2003, the 
Board denied a compensable rating for sprain of the lumbar 
spine and a rating higher than 10 percent for conversion 
reaction for the purpose of accrued benefits and denied 
service connection for the cause of the Veteran's death.  




On appeal of the Board's decision to the Court, in August 
2004, the Court again vacated and remanded the Board's 
decision for readjudication.  The case was then the subject 
of a judicial stay.  In March 2008, the United States Court 
of Appeals for the Federal Circuit lifted the stay of the 
proceedings, summarily affirmed the judgment of the Court.  
In August 2008, the Board remanded the case for further 
development.  

The case is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


REMAND

Internal Board documents show that at the time of the Board's 
decision in October 1999 the record consisted of one claims 
file and five "medical" folders, and at the time of the 
Board's decision in March 2003, the record consisted of one 
claims file and six "administrative" folders.   The current 
record consists of two claims files and no "medical" or 
"administrative" folders.  

In July 2009, as it was not clear whether the current two 
claims files incorporated the other folders, the Board made 
an informal request to the RO to search for additional 
records, and the RO provided a negative response.

Nevertheless, the current record does not contain evidence 
referred to by the Board in its decision in October 1999.  



For this reason, under the duty to assist, further 
development is necessary, and the case is REMANDED for the 
following action. 

1. Determine if the Veteran's records 
have been retired to storage and, if so, 
obtain the records. 

2. Obtain records of a VA neurological 
examination in September 1991 (apparently 
on a fee-basis); records of the Reno VA 
Nursing Home Care Unit from July 1992; 
records of the Reno VAMC from November 
1992 to May 1993, including the terminal 
hospital records.  If the records sought 
do not exist or that further efforts to 
obtain the records would be futile, 
notify the Appellant in accordance 
38 C.F.R. § 3.159(e). 

3. Ask the Appellant to submit private 
medicals of the Placerville Pines Nursing 
Home and of the Marshall Hospital in 
Placerville from January 1993 or ask her 
to authorize VA to obtain the records on 
her behalf.  If the records sought do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Appellant in accordance 38 C.F.R. 
§ 3.159(e).

4. If the VA and private medical records 
are unavailable, provide the Appellant a 
copy of the Board's decision in October 
1999.  



And notify the Appellant that to the 
extent the current record does not 
contain the actual documents, cited in 
the Board's decision of October 1999, the 
Board will nevertheless rely on the facts 
as stated in the decision of October 1999 
and that if she disputes the facts as 
stated in the decision she should provide 
her version of the facts. 

5. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



